      Case 2:20-cv-01792-JAM-DB Document 6 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHU CHINSAMI,                                      No. 2:20-cv-1792 JAM DB P
12                       Plaintiff,
13           v.                                          ORDER
14    JARED LOZANO, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 6, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within thirty days. Plaintiff has not filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 6, 2020, are adopted in full;

28          2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied; and
                                                         1
      Case 2:20-cv-01792-JAM-DB Document 6 Filed 11/23/20 Page 2 of 2


 1           3. Within fourteen days of the filed date of this order, plaintiff shall pay the $400 filing
 2   fee if he wishes to continue with this case. Plaintiff’s failure to do so will result in dismissal of
 3   this action.
 4
     DATED: November 20, 2020                         /s/ John A. Mendez
 5
                                                      THE HONORABLE JOHN A. MENDEZ
 6                                                    UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
